Title: To James Madison from Deborah McClenachan Stewart, 15 May 1806
From: Stewart, Deborah McClenachan
To: Madison, James


                    
                        My dear sir
                        Philadelphia May 15th. 1806
                    
                    Finding that my Agent in Paris has most cruelly neglected my interest, and that the only chance now left me to obtain justice is to go in pursuit of it myself I have after the most mature reflection resolved to make a personal application. I am informed that it is not yet too late to ask redress, as there still remains a part of the fund reserved for the payment of claims under the Louisiana Treaty unappropriated. You may be sure sir I would not undertake so hazardous an enterprice if the object I had in view did not involve almost the whole of my future resources. I hope then my dear sir that you will not think I am trespassing too much on your politeness in soliciting the favor of an introduction to Gen: Armstrong or any other friend to whom you may judge proper to present me. I beg to be understood that I do not make this request in your Official capacity for perhaps I might be wrong in so doing; but I know your recommendation will have great weight, not only to whoever you may introduce me, but to others when it is known you interest yourself in my behalf. It is with great reluctance I encroach on your time when I know it is directed to so many public objects. Was I not well aware of the advantage I shall derive from your granting me this request be assured I would not be thus troublesome. My intention is to return by the latter end of October at farthest if no unforseen accident happens. I have therefore no time to loose in making preparation for my immediate departure, which obliges me to ask as early a reply to this letter as you can with convenience give me, and to pray that you will believe I shall ever hold in the most grateful remembra[n]ce the many favors you have confered on me. With best respects to Mrs. Madison I remain your very sincere friend and obdt. servt.
                    
                        D. Stewart.
                    
                 